DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to claims 16-18, 21-23, and 26-29, in the response filed October 27, 2020, have been entered.
Claims 1-2, 5, 9, 12-14, 16-18, 21-23, and 26-29 are currently pending in the above identified application.
Claims 1-2, 5, 9, and 12-14 have been withdrawn from consideration as being directed towards the non-elected invention.

Withdrawn Rejections
The 35 U.S.C. §112, 1st paragraph, rejection(s) of claims 16-19, 21-23, and 26-29, made of record in the office action mailed July 27, 2020 has been withdrawn due to Applicant’s amendment in the response filed October 27, 2020.

Claim Interpretation Note
The recited weight ratio of about 2:1:1 to about 1:2:2 of the antimony oxide, the zinc borate, and the zinc sulfide in claim 27 is interpreted as requiring the individual components to be less than or equal to about double the weight amount of the individual component present in the lowest amount.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 16, 18, 21-22, and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2009/0239430 to Egan in view of USPN 4,987,026 to Jacobs, and “ZnS as Fire Retardant in Plasticised PVC” to Schartel “Flame Retardants: Borates” to Shen.
Regarding claims 16, 18, 21-22, and 26-29, Egan teaches an open woven fabric comprising weft and warp yarns containing non-metallic fibers, such as glass fibers (claim 18) (Egan, abstract).  Egan teaches the fabric being coated with a polymeric resin for being the weft yarns, including polyvinyl chloride (Id., abstract, para 0070).  Egan teaches the fabric being coated with a resinous coating that is fire-retardant in nature, such as those described in USPN 4,640,864, and the coating containing flame retardants, such as antimony pentoxide and borax, dispersant (wetting and dispersing agent), and fillers, such as titanium dioxide and calcium carbonate (which are pigments, reading on coloring agents) (Id., para 0076-0077).  USPN 4,640,864 to Porter teaches the use of antimony with halogenated organic compounds and borax as fire retardants (Porter, col. 3 lines 63-68).  An open woven fabric reads on a mesh.  A mesh fabric is “a broad term for fabric characterized by open spaces between the yarns.  Mesh fabrics may be woven, knit, lace, net, crochet” as evidenced by Celanese (Celanese, p. 4).  As the weave is open, the fabric is considered a mesh.  The instant disclosure states “the term ‘screen’ will be used hereafter, and includes such screen cloth, fabric, mesh or similar ventilation material” (see disclosure para 0002).  Therefore a fabric within the scope of screen.
Egan does not appear to explicitly teach the specific composition of the fire-retardant polyvinyl chloride containing flame retardants such as antimony oxide and borax used to coat the fabric.
However, Jacobs teaches a flame-retardant, coated fabric of a single layer of fabric containing glass fibers which is covered by a thermoplastic vinyl halide composite (Jacobs, abstract).  Jacobs teaches the coating being capable of forming a char which contributes to the effectiveness of the flame 
Additionally, Schartel teaches a flame retardant effect of zinc sulfide in plasticized polyvinyl chloride (PVC) in combination with antimony oxide (Schartel, abstract).  Schartel teaches that there synergism between zinc sulfide and antimony oxide that allows the possibility of replacing half the antimony oxide by zinc sulfide to reach equivalent fire retardancy (Id.), in terms of smoke release (Id., p. 220, 221). Shen teaches among all of the boron-containing fire retardants used in polymers, zinc borate (claim 26, 29) has the most commercial importance and teaches zinc borates are multifunctional flame retardants, functioning as flame retardants, smoke suppressants, afterglow suppressants, and anti-arcing agents (Shen, p. 215-216).  Shen teaches in halogen-containing polymer, zinc borates are synergists of organic halogen sources (Id., p. 216).  Shen teaches partial replacement of antimony oxide with zinc borate can result in the synergy of fire test performance and smoke reduction, which antimony does not function as smoke suppressants (Id.).
It would have been obvious to one of ordinary skill in the art at the time the invention as made to form the coated open fabric of Egan, wherein the flame retardant PVC coating contains, based on 100 parts by weight PVC, a plasticizer in an amount of between about 30 and 120 parts, the flame retardant 
The limitations “a coating consisting of a pigment paste composition dispersed within a polymer base consisting of a polyvinyl chloride and an optionally additive consisting of a plasticizer, a thermal stabilizer, an anti-static agent, a lubricant, an ultra violet stabilizer, a de-foamer, or any combination thereof, the pigment past present within the polymer base at about 3.0 wt% to about 12.0 wt.% of the total weight of the polymer base, wherein the pigment paste composition consisting of a) a flame retardant consisting of a synergistic combination of anatomy oxide, a borate based flame retardant compound, and zinc sulfide, wherein the total amount of the flame retardant is present in an amount of about 15.0 weight% to about 40.0 weight% based on the total weight % of the pigment paste composition; b) a coloring agent; c) a solvent consisting essentially of a pigment paste dispersing plasticizer; and a wetting dispersing agent (claim 16)” and  “a coating consisting of a pigment paste composition dispersed within a polymer base consisting of a polyvinyl chloride and an optionally additive consisting of a plasticizer, a thermal stabilizer, an anti-static agent, a lubricant, an ultra violet In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
As the finally coated fabric is the claimed invention, the formation of the pigment paste that is then dispersed within the polymer base is not required, only the finally formed coating on the fiber. The claimed materials need to be present in the coating on the fabric and the overall amount of the flame retardant combination of antimony oxide, a borate, and zinc sulfide is limited to being not greater than 4.8 weight% of the total coating but more than 0.45 % weight of the total coating. The coating of the prior art combination contains, for every 100 parts by weight PVC, about 30 and 120 parts plasticizer (solvent consisting essentially of a carrier medium to disperse the pigment paste composition into the polymer base), about 0.5 and 25 parts antimony oxide, about 0.5 and 25 parts zinc sulfide, about 1 and 30 parts zinc borate (as the smoke suppressant), and between about 1 to 60 parts filler (pigment), with the antimony oxide and zinc sulfide being in a ratio of 1:1.  Based on the lowest amount of the materials In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust and vary, the amounts of flame retardants and smoke suppressive additive, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and based on the desired flame retardant properties.
Examiner is interpreting the claims as requiring a plasticizer, as from the pigment paste, but allowing additional plasticizer to be present, same or different, as part of the optional additive in the polymer base.  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied 
Regarding the claimed flame height, although the prior art is silent as to the flame height according to the claimed methodology, this feature appears to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The open woven fabric of the prior art combination contains glass fiber fabric coated with a formulation within the claimed composition intended to impart flame retardancy, a property that the claim methodology is intended to measure.    Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Additionally, flame retardancy is a desired feature.  Alternatively, if not necessarily present, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the formulation to achieve the desired flame retardancy, such as within the claimed.
Regarding claim 22, the prior art combination teaches the plasticizer (solvent) being in an amount of between about 30 and 120 parts based on 100 parts of the polyvinyl halide (Jacobs, col. 3 lines 36-45).  Based on the lowest amount of resin, plasticizer, and filler being 131 parts by weight with 5 parts by weight flame retardant and smoke suppressant, the plasticizer is 22% by weight of the coating.  Based on the highest amount of the resin, plasticizer, and filler being 280 parts by weight with 5 parts by weight flame retardant and smoke suppressant, the plasticizer is about 42% by weight of the coating.  As the coating, after dispersion of the pigment paste into the polymer base, on the fiber is patentably significant, the coating needs to contain at least 1.05 % weight of the plasticizer based on the total weight of the coating to meet the minimally claimed amount of plasticizer in the pigment paste at the 
Regarding claim 27, the prior art combination teaches the flame retardant agent being present in an amount of between about 1 and 50 parts and the additive to reduce smoke generation can be include in an amount of between about 1 and 30 parts (Jacobs, col. 3 lines 36-45) and teaches zinc sulfide replacing up to half of the antimony oxide (Schartel, abstract, p. 222).  This equates to a ratio of 1:1 for the antimony oxide:zinc sulfide.  Based on a ratio of the flame retardant and smoke suppressing additive at the lower limit and upper limit, the ratio of antimony oxide:zinc sulfide:zinc borate is 2:2:1 to 1:1:1.2, within the claimed ratio.
Regarding claim 28, the prior art combination teaches the flame retardant agent being present in an amount of between about 1 and 50 parts and the additive to reduce smoke generation can be include in an amount of between about 1 and 30 parts (Jacobs, col. 3 lines 36-45) and teaches zinc sulfide replacing up to half of the antimony oxide (Schartel, abstract, p. 222).  15% by weight of antimony oxide in the pigment paste incorporated into a polymer base at 12 wt% (maximum amount of antimony allowable within the claimed levels), equates to a maximum amount of antimony oxide of 1.8% weight of antimony oxide in the coating.  As the final product, containing the coating that is the mixture of polymer base and pigment paste, is claimed, the amount of the antimony oxide 1 to 25 parts per 100 part PVC in coating overlaps with the claimed upper limit of the antimony oxide.  .  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust and vary, the amounts of flame retardants and smoke suppressive additive, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and based on the desired flame retardant properties and the desire to reduce the amount of antimony oxide.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Egan in view of Jacobs, Schartel, and Shen as applied to claims 16, 18, 21-22, and 26-29 above, further in view of US Pub. No. 2010/0003879 to Barber.
Regarding claim 17, the prior art combination teaches the resinous coating can be applied in various thickness (Egan, para 0079).
The prior art is silent with regards to the specific thickness of the coating.
However, Barber teaches a fabric, specifically a woven fabric of glass fibers, coated with a flame retardant coating comprising polyvinyl chloride, antimony oxide, zinc borate, and plasticizers (Barber, abstract, para 0027-0030, 0082, 0091).  Barber teaches an embodiment containing not more than 2.5 phr antimony compound and/or zinc compound (Id., para 0070).  Barber teaches the thickness of the coating being varied as desired based upon the particular end use application but typically being from about 1 to about 50 microns (Id., para 0072).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the open fabric of the prior art combination, wherein the coating, has a thickness in the range of 1 to 50 micron on the glass fiber, as taught by Barber, motivated by the desire of forming conventionally 
While the reference does not specifically teach the claimed range of 10 to 200 microns, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the coating thickness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and based upon the desire application as taught by Barber as well as to impart the desire properties to the fabric including desired flame retardancy and protection of the individual glass fibers from self-abrasion.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Egan in view of Jacobs, Schartel, and Shen as applied to claims 16, 18, 21-22, and 26-29 above, further in view of US Pub. No. 2010/0003879 to Conesa.
Regarding claim 23, the prior art combination teaches the coating comprising dispersants (wetting and dispersing agents) (Egan, para 0077).  
The prior art combination is silent with regards to the specific dispersant.  
However, Conesa teaches a coating for yarns, such as glass yarns, comprising a flame retardant plastisol including chlorinated polymer, such as polyvinyl chloride, plasticizers, and flame retardant 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the formulation of the prior art combination, wherein the dispersant of the coating is the dispersant of Conesa, motivated by the desire of using conventionally known plastisol additives predictably suitable for use with polyvinyl chloride in flame retardant compositions in order to predictably facilitate the incorporation of inorganic fillers, including the zinc borate, into the coating. 

Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered but are not persuasive. 
Applicant argues, with regards to the application of Egan, Jacobs, Schartel, and Shen, that the prior art combination does not teach each and every claim limitation of claim 16 and 29 and argues that the coated textile of Egan is not a flame retardant mesh screen as claimed.  Examiner respectfully disagrees.  As discussed above, Egan teaches an open woven fabric comprising weft and yarn yarns of glass fibers with a coating that is polyvinylchloride that is fire-retardant in nature, such as that described in USPN 4,640-864 to Porter which teaches flame retardants such as antimony oxide and borax (a borate), dispersant (wetting and dispersing agent), and fillers, such as titanium dioxide and calcium carbonate (which are pigments, reading on coloring agents).  A mesh fabric is “a broad term for fabric characterized by open spaces between the yarns.  Mesh fabrics may be woven, knit, lace, net, crochet” as evidenced by Celanese (Celanese, p. 4).  As the weave is open, the fabric is considered a mesh.  The instant disclosure states “the term ‘screen’ will be used hereafter, and includes such screen cloth, fabric, 
Applicant also appears to argue that the terminology “pigment paste” is missing is the dispersion of the pigment paste into the PVC polymer base is not taught in the art.  As discussed above, the limitation requiring a “coating consisting of pigment paste composition dispersed within a polymer base” is a product-by-process limitation.  As discussed above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  The coating having the claim material within an acceptable range of the overall coating is required.  Applicant has provided no evidence that the formation of a pigment paste that is subsequently dispersed into a polymer base then applied as a coating necessarily results in a structurally different product.  The prior art combination renders obvious a coating that contains polyvinyl chloride, plasticizer, pigment, antimony oxide, zinc sulfide, zinc borate, and a wetting and dispersing agent.  Therefore, the requirement of a fiber coated with a coating of a pigment paste dispersed in a polymer base as claimed is rendered obvious.  
Applicant argues that one skilled in the art would understand that a synergism may be recognized and discussed between flame retardants, however, one cannot assume the same synergism would be true for a flame retardant consisting of a combination of antimony oxide, a borate compound, and zinc sulfide.  Examiner respectfully disagrees.  The synergistic behavior between antimony oxide, PVC, and zinc borate as well as the synergistic behavior between antimony oxide, PVC, and zinc sulfide is known in the art as shown by Shen, Weil, and Schartel.  Zinc sulfide allows lower amounts of antimony oxide at the same flame 
Applicant argues that none of the prior art appreciates or even achieve the flame retardancy for a flame retardant mesh screen as claimed nor are concerned with the claimed flame height since fire retardant package that performs adequately in one fire test scenario would perform adequately in a different scenario.  Examiner respectfully disagrees. While none of the prior art specifically discusses the flame height according to ASTM D3656 or ASTM D6413, the prior art combination renders obvious the claimed structure and, therefore, the claimed flame retardancy would flow naturally form the teachings of the prior art combination.  Additionally, while test methods can vary, the prior art does teach flame retardancy, which supports the prior art combination exhibiting a flame retardancy according to the claimed methodology.  Applicant has provided no evidence to the contrary.  
Therefore, Examiner maintains the rejection detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A GILLETT/Examiner, Art Unit 1789